EXHIBIT 10.11

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement") is made and entered into as of
January 1, 2001, by and among MMI Products, Inc., a Delaware corporation (the
"Company"), MMI Management Services LP, a Delaware limited partnership and
Julius S. Burns, residing at 8506 Tranquil Park, Spring, Texas, 77379 (the
"Employee").

W I T N E S S E T H:

WHEREAS, the Company desires to continue to employ the Employee, and the
Employee desires to accept such continued employment, on the terms and
conditions set forth in this Agreement; and

WHEREAS, in connection with the Employee's employment by the Company the
Employee and the Company entered into an employment agreement, dated as of
January 1, 2000 and amended as of August 1, 2000, which employment agreement and
amendment shall hereafter be null and void and superseded by this Agreement; and

WHEREAS, in connection with the Employee's employment by the Company, the
Employee has entered into Stock Repurchase Agreements (the "Stock Repurchase
Agreements") with Merchants Metals Holding Company, a Delaware corporation and
parent of the Company ("MMHC"), dated as of November 12, 1999 and April 28, 2000
which, as amended, shall remain in full force and effect;

THEREFORE, in consideration of the premises and the covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:

     

 1.  Employment. The Company hereby employs the Employee as its Chairman, and
     the Employee hereby accepts such employment, upon the terms and conditions
     set forth in this Agreement.

     

     

 2.  Duties of the Employee. During the term of this Agreement, the Employee
     shall, under the direction of the Board of Directors of the Company,
     perform such executive, management, consulting, business development and
     other duties as may be assigned to him from time to time, upon reasonable
     advance notice, by the President or the Board of Directors of the Company.
     The Employee shall devote only such time, attention and energy to the
     Company as is reasonably required to perform his assigned duties, which
     shall not unreasonably interfere with his other professional activities;
     provided that the Employee's other professional activities do not otherwise
     violate the terms of this Agreement. Employee shall provide notice to the
     President of the Company of such other outside professional activities.

     

     

 3.  Compensation.

     

     The Employee shall receive as compensation for his services hereunder per
     diem payments of $2,873.56 (less deductions required by law or otherwise
     authorized by Employee) for each day on which he performs the duties
     assigned to him under this Agreement. The Employee shall be paid
     semi-monthly in arrears. There shall be no minimum obligation on the part
     of the Company to utilize the services of the Employee. The maximum
     compensation payable to the Employee under this Section 3.1 (including
     vacation pay under Section 4) shall be $750,000 per annum.
     
     
     
     All cash payments made by the Company to or on behalf of the Employee shall
     be an obligation of and made by MMI Management Services LP.
     
     

     

 4.  Other Benefits. The Employee shall be entitled to participate in any health
     insurance, life insurance or other benefits that are generally extended,
     from time to time, to the employees of the Company (or to executives of the
     Company, if different from those provided to employees generally). The
     Employee shall be entitled to twenty (20) vacations days during each full
     calendar year of the term of this Agreement, which shall be compensated at
     the per diem rate set forth in Section 3.1 of this Agreement. Vacation days
     during partial calendar years of the term of this Agreement shall accrue on
     a pro rata basis. Upon the submission of properly documented expense
     account reports, the Company shall reimburse the Employee for all
     reasonable travel and entertainment expenses incurred by the Employee in
     the course of his employment. The Company will also provide the Employee a
     car allowance in accordance with Company policy.

     

     

 5.  Term. The term of employment hereunder shall commence upon the date hereof
     and continue until April 30, 2004, unless sooner terminated in accordance
     with the provisions hereof.

     

     

 6.  Termination.

     

         
     
      0. Death or Disability. The employment of the Employee shall terminate
         automatically upon the death or total disability of the Employee. For
         the purpose of this Agreement, "total disability" shall be deemed to
         have occurred if in the sole judgment of the Board of Directors the
         Employee shall have been unable to perform the duties of his employment
         due to his mental or physical condition for a period of 180 days.
     
         
     
         
     
      1. Change of Control. The employment of the Employee shall terminate
         automatically upon a Change of Control as defined in Section 7.3 of
         this Agreement.
     
         
     
         
     
      2. Cause. The Company may terminate the employment of the Employee under
         this Agreement for Cause. For purposes of this Agreement, "Cause" means
         conduct of the Employee (i) resulting in the conviction of, or plea of
         nolo contendre to, a felony, (ii) which constitutes a material breach
         of, or continued gross neglect of his duties or responsibilities under,
         this Agreement, (iii) which constitutes fraud, dishonesty in connection
         with his employment, competition with the Company, MMHC or any of their
         respective subsidiaries, or unauthorized use of Confidential
         Information (as defined below), or (iv) which constitutes his failure
         or refusal to properly perform his assigned duties in the reasonable
         good faith judgment of the Board of Directors of the Company; provided,
         however, the Company shall give Employee written notice of any actions
         alleged to constitute Cause under clause (ii) or (iv) above, and the
         Employee shall have a reasonable opportunity (as specified by the Board
         of Directors) to cure any such alleged Cause.
     
         
     
         
     
      3. Without Cause. The Company may terminate the employment of the Employee
         under this Agreement Without Cause. For purposes of this Agreement,
         "Without Cause" shall mean any reason other than the reasons described
         in Sections 6.1, 6.2, 6.3, 6.5 and 6.6 or no reason.
     
         
     
         
     
      4. Good Reason. The Employee may terminate his employment by the Company
         under this Agreement for Good Reason. For purposes of this Agreement,
         "Good Reason" shall mean (i) assignment to Employee of duties or
         responsibilities that are materially inconsistent with the duties of
         Chairman, without Employee's consent; or (ii) the Company's failure to
         pay to Employee any compensation due to Employee under this Agreement
         within thirty (30) days of the time such compensation is due to be
         paid.
     
         
     
         
     
      5. Without Good Reason. The Employee may terminate his employment by the
         Company under this Agreement Without Good Reason. For purposes of this
         Agreement, "Without Good Reason" shall mean any reason other than the
         reasons described in Sections 6.1, 6.2, 6.3, 6.4 and 6.5 or no reason.
     
         
     
         
     
      6. Notice. The Board of Directors of the Company may terminate the
         employment of the Employee upon written notice delivered to the
         Employee in accordance with Section 9 of this Agreement. The Employee
         may terminate his employment by the Company upon written notice
         delivered to the Company in accordance with Section 9 of this
         Agreement.
     
         

     

 7.  Compensation Upon Termination.

     

         
     
      0. Death or Disability. If the employment of the Employee is terminated
         pursuant to the provisions of Section 6.1, all rights of the Employee
         under this Agreement shall terminate, and no further compensation shall
         be payable to the Employee except as specifically provided herein;
         provided, however, that the Employee or the Employee's estate, heirs
         and beneficiaries, as applicable, shall be entitled to receive in a
         lump sum cash payment promptly after termination of the Employee's
         employment of (a) any unpaid compensation accrued under Section 3.1 of
         this Agreement through the date of termination, as well as any
         reimbursable expenses incurred pursuant to Section 4 of this Agreement;
         and (b) any other benefits specifically provided to the Employee under
         any benefit plan which has vested or to which he is otherwise entitled
         as of the date of termination.
     
         
     
         
     
      1. Termination of Employment. Except as provided in Section 7.3 of this
         Agreement, if the employment of the Employee under this Agreement is
         terminated pursuant to the provisions of Sections 6.2 6.3, 6.4, 6.5 or
         6.6, all rights of the Employee under this Agreement shall terminate,
         and no further compensation shall be payable to the Employee other than
         (a) any unpaid compensation earned under Section 3.1 of this Agreement
         through the date of termination, as well as any reimbursable expenses
         incurred pursuant to Section 4 of this Agreement, and (b) any of the
         benefits specifically provided to the Employee under any benefit plan
         which has vested or to which he is otherwise entitled as of the date of
         termination.
     
         
     
         
     
      2. Change in Control. If the employment of the Employee under this
         Agreement is terminated upon a Change in Control (as defined below),
         the Employee agrees to provide consulting services to a successor
         entity or owner, if the successor entity or owner elects to retain
         Employee as a consultant on the material terms set forth in this
         Agreement (or as otherwise may be agreed), for a period of up to six
         (6) months following a Change in Control. In the event such successor
         entity or owner elects to engage Employee as a consultant following a
         Change of Control it shall guarantee Employee minimum compensation of
         $250,000 during the six (6) month consulting period. As used herein, a
         "Change in Control" shall occur when a party unaffiliated with the
         current stockholders of the Company's parent, MMHC, acquires all or
         substantially all of the Company's assets or on a post-transaction
         basis acquires, directly or indirectly or by merger, recapitalization,
         or consolidation, at least a majority in voting power and in economic
         interest of MMHC's outstanding equity.
     
         

     Confidential Information and Agreement Not to Compete
     
     

         
     
      0. Disclosure of Information. The Employee will not, during or after the
         term of his employment, disclose any trade secrets or confidential
         information of the Company, Holding or any of their respective
         subsidiaries (such trade secrets and confidential information being
         "Confidential Information") to any person or entity for any reason or
         purpose whatsoever, except as may be required by law.
     
         
     
         
     
      1. Agreement Not to Compete. During the term of this Agreement, and for a
         period of six (6) months following a Change in Control if the successor
         entity or owner elects to engage Employee as a consultant pursuant to
         Section 7.3 of this Agreement, the Employee agrees that that neither he
         nor any affiliate shall, either on his own behalf or as a partner,
         officer, director, employee, agent or shareholder (other than as the
         holder of less than 5% of the outstanding voting capital stock of any
         corporation with a class of equity security registered under the
         Securities Act of 1934, as amended) engage in or invest in any business
         in which a significant portion of such businesses activities include
         the manufacture or distribution of fence, wire mesh, concrete
         accessories or any combination thereof within any states of the United
         States of America (a "Competitive Business") (excluding activities on
         behalf of himself or other persons or entities not engaged in a
         Competitive Business related to the purchase and sale of steel rod);
         provided, however, that if the Employee's employment is terminated
         pursuant to Section 6.3, 6.4, 6.5 or 6.6 of this Agreement, the Company
         may elect to extend the foregoing restriction for a period of six (6)
         months following such termination upon the payment of the sum of
         $250,000 to the Employee. Nothing contained in this Section shall be
         construed as restricting the Employee's right to sell or otherwise
         dispose of any business or investments owned or operated by the
         Employee as of the date of termination.
     
         
     
         
     
      2. Agreement Not to Solicit Employees. During the term of this Agreement,
         and for a period of six (6) months following the termination of his
         employment with the Company, the Employee agrees that neither he nor
         any affiliate shall, either alone or on behalf of any business engaged
         in a Competitive Business, solicit or induce, or in any manner attempt
         to solicit or induce, any person employed by, or any agent of, the
         Company or any of its subsidiaries to terminate his employment
         relationship, contract of employment or agency, as the case may be,
         with the Company or any of its subsidiaries.
     
         
     
         
     
      3. Injunctive Relief. The parties agree that the remedy at law for the
         breach of any provision of this Section 8 will be inadequate and that,
         in addition to any other remedies it may have in the event, of breach,
         the Company shall be entitled to temporary and permanent injunctive
         relief to prevent the Employee's continued breach of such provisions
         without the necessity of proving actual damage. The covenants in this
         Section 8 are independent, and the existence of any claim or cause of
         action of the Employee or any of his affiliates against the Company,
         whether predicated on this Agreement or otherwise, shall not constitute
         a defense to the enforcement of this Agreement by the Company.
     
         

     

 8.  Notice. Any notice required or permitted hereunder shall be deemed
     sufficiently given if in writing and either personally delivered or sent by
     registered, certified, or first class mail, postage prepaid, addressed to
     the part at the address set forth below, or at such other address as the
     party may subsequently designate:

     

     If to the Employee, to: (a) Julius S. Burns
     
     8506 Tranquil Park
     
     Spring, Texas 77379
     
      
     
     If to the Company, to: (b) MMI Products, Inc.
     
     515 West Greens Road, #710
     
     Houston, Texas 77067
     
     Attn: Thomas F. McWilliams
     
      
     
     Copies to: Citicorp Venture Capital Ltd.
     
     399 Park Avenue
     
     Floor 14/Zone 4
     
     New York, New York 10022
     
     Attn: Thomas F. McWilliams
     
      
     
     Weil, Gotshal and Manges, LLP
     
     100 Crescent Court, Suite 1300
     
     Dallas, Texas 75201
     
     Attn: Michael A. Saslaw
     
      

      

 9.  Amendment; Waiver. No modification or amendment hereof shall be valid and
     binding, unless it be in writing and signed by the parties hereto. The
     waiver of any provision hereof shall be effective only in the specific
     instance and for the particular purpose for which it was given. No failure
     to exercise, and no delay in exercising, any right or power hereunder shall
     operate as a waiver thereof.

     

 10. Benefit. This Agreement shall inure to the benefit of and shall be binding
     upon the Employee, his heirs and personal representatives, and the Company,
     its successors and assigns. Neither this Agreement, nor the rights and
     obligations created hereunder, may be assigned by either party without the
     consent of the other party.

     

     

 11. Invalid Provisions. If any provision of this Agreement is held to be
     illegal, invalid, or unenforceable under present or future laws effective
     during the term hereof, such provision shall be fully severable; this
     Agreement shall be construed and enforced as if such illegal, invalid, or
     unenforceable provisions had never comprised a part hereof; and the
     remaining provisions shall remain in full force and effect and shall not be
     affected by the illegal, invalid, or unenforceable provision or by its
     severance from this Agreement. Furthermore, in lieu of such illegal,
     invalid, or unenforceable provision, there shall be added automatically as
     a part of this Agreement a provision as similar in terms to such illegal,
     invalid, or unenforceable provision as may be possible and be legal, valid
     and enforceable.

     

     

 12. Headings. The headings of the paragraphs of this Agreement have been
     inserted for convenience of reference only and shall in no way restrict or
     modify any of the terms or provisions hereof.

     

     

 13. Attorney's Fees. If any action at law or in equity is necessary to enforce
     or interpret the terms of this Agreement, the prevailing party shall be
     entitled to reasonable attorney's fees, costs and necessary disbursements
     in addition to any other relief to which he or it may be entitled.

     

     

 14. Entire Agreement; Modification. This Agreement and the Stock Repurchase
     Agreement contain the entire agreement among the parties and MMHC and
     supersede all prior agreements and understandings, oral or written, with
     respect to the transactions contemplated herein and the Stock Repurchase
     Agreement, including any and all severance pay agreements between the
     Company or its predecessors and the Employee.

     

     

 15. Governing Law. This Agreement has been entered into the State of Texas and
     shall be construed in accordance with, and governed by, the laws, excluding
     the conflicts of law rules, of the State of Texas.

     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties have duly executed this Agreement, as of the
date and year first above written.



MMI PRODUCTS, INC.

By:      /s/ Thomas F. McWilliams

Thomas F. McWilliams,

Director

MMI MANAGEMENT SERVICES LP

By: MMI PRODUCTS, INC.,

its general partner

By:      /s/ Thomas F. McWilliams

Thomas F. McWilliams,

Director

 

EMPLOYEE:

 

    /s/ Julius S. Burns

Julius S. Burns

